Bloodworth, J.,
concurring specially. Were this a case of first impression I would not agree to the ruling made in the first paragraph of the decision. In my opinion it is too broad. I thiulr that there are offenses so separate and distinct from each other that they cannot be joined in the same count even though they constitute but one transaction. But inasmuch as the decision reiterates a former decision of this court, by which I am bound, and which as applied to the facts of this case may not be erroneous, I concur in the judgment.